 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 1 of 15            PageID #: 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

TERRI CROWLEY,                                  )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )
                                                )
MOOSABEC CSD; SCHOOL UNION 103;                 )
DENIS HOWARD, in his individual capacity as     )
Superintendent of Moosabec CSD and School       )
Union 103.; and                                 )
JULIE FARRIS, in her individual capacity as     )
Board Chairperson of Moosabec CSD and School    )
Union 103.                                      )
                                                )
      Defendants.                               )
________________________________________________)

                                 COMPLAINT
                           (JURY TRIAL DEMANDED)

      Plaintiff Terri Crowley complains against Defendants Moosabec Community

School District, School Union 103 (collectively, the “District”), Denis Howard, in his

individual capacity as Superintendent of the District, and Julie Farris, in her

individual capacity as Chair of the District Joint School Committee as follows:

                                      PARTIES

      1.     Plaintiff Terri Crowley (“Plaintiff”) is a resident of Addison,

Washington County, Maine. She was employed by Defendants from 2001 until her

employment was unilaterally terminated on October 15, 2018.

      2.     Defendants Moosabec Community School District and School Union

103 are a community school district representing Jonesport and Beals Island,

Maine. Its offices are located in Jonesport, Washington County, Maine.
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 2 of 15           PageID #: 2




      3.     Denis Howard was at all material times the Superintendent of Schools

for Moosabec CSD and School Union 103 and was charged with supervision and

management of all schools and all administrative departments within the District.

      4.     Julie Farris was at all material times the Chair of the District’s Joint

School Committee and charged with supervision and management of its actions.

                           JURISDICTION AND VENUE

      5.     This Court’s jurisdiction is based upon 28 U.S.C. § 1331 as the

allegations raise questions of federal law.

      6.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) as all acts

complained of occurred within the District of Maine. Under L.R. 3(b), this action is

properly filed in Bangor because events occurred in Washington County.

      7.     Plaintiff has exhausted all necessary administrative remedies under

the Maine Human Rights Act, Maine Whistleblowers Protection Act, and Americans

with Disabilities Act prior to bringing this action.

                            FACTUAL ALLEGATIONS

      8.     Plaintiff worked as a Secretary/Bookkeeper for the District from 2001

until her employment was terminated on October 15, 2018.

      9.     Plaintiff met or exceeded the District’s performance expectations.

      10.    Until Plaintiff’s termination, she worked subject to an employment

contract covering the period from July 1, 2018 through June 30, 2019.




                                              2
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 3 of 15             PageID #: 3




      11.    Pursuant to the contract, Plaintiff received a salary of $36,866 per

year, among other rights and benefits. The contract was renewed as a matter of

course on an annual basis, with adjustments to the compensation amount.

      12.    Plaintiff typically worked four days per week during the school year.

Summer hours were flexible based on the time it took to accomplish the assigned

duties of her position.

      13.    In December of 2017, Plaintiff was out of work for a month due to an

“atypical brain tumor.”

      14.    On December 28, 2017, Plaintiff underwent surgery to remove the

tumor. She returned to work on January 28, 2018.

      15.    Plaintiff worked full-time from January 28, 2018 until March 13, 2018,

when she began a 6-week course of radiation treatment and she worked an average

of three days per week. She returned to full-time on or about April 25, 2018.

      16.    Defendant never discussed a medical leave under the FMLA or the

possibility of a short-term disability leave with Plaintiff for either the leave she took

for surgery or for radiation treatment.

      17.    When Plaintiff returned to work, her co-worker, April Carver, became

increasingly hostile toward her.

      18.    Among other things, Ms. Carver routinely withheld documents and

information that prevented Plaintiff from doing her job. Plaintiff believed that Ms.

Carver was exploiting Plaintiff’s vulnerable state due to her medical conditions, in

an attempt to compel her resignation.




                                            3
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 4 of 15            PageID #: 4




       19.    Plaintiff reported Ms. Carver’s hostility and obstructionism, and why

she felt harassed, to Superintendent Dennis Howard on several occasions.

       20.    Mr. Howard did nothing to address the complaints or conduct.

       21.    The continued stress caused by Ms. Carver’s conduct, and Mr.

Howard’s refusal to address it, had severe effects on Plaintiff’s mental health.

       22.    On July 12, 2018, Plaintiff went to her primary care physician in

connection with the stress and anxiety she experienced at work. Her physician

advised her to take a medical leave of absence because she was especially

vulnerable to stress and anxiety as she recovered from her medical treatments.

       23.    Plaintiff’s physician diagnosed Plaintiff with generalized anxiety. He

wrote her a note to stay out of work, which Plaintiff submitted to Mr. Howard.

       24.    Plaintiff began her leave on July 13, 2018.

       25.    On August 6, 2018, Plaintiff’s physician wrote another letter to Mr.

Howard, informing him that Plaintiff should remain on leave to allow her health to

return and to relieve her stress. He also informed Mr. Howard that he had started

Plaintiff on medication and a restorative health program.

       26.    On August 9, 2018, Mr. Howard acknowledged receiving the letter

from Plaintiff’s physician, and told Plaintiff that he presented it to the Joint School

Committee Members. However, he informed Plaintiff that since there was no

“actual request” from Plaintiff, the Joint School Committee took no action on

Plaintiff’s request for disability leave.




                                            4
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 5 of 15             PageID #: 5




      27.    Mr. Howard instructed Plaintiff to submit a request for leave before

the next Joint School Committee meeting at 5 p.m. on August 15, 2018, and told her

that “a simple email would be sufficient.”

      28.    On August 15, 2018, at 2:09 p.m., Plaintiff emailed Mr. Howard stating

that her physician had put her on short-team disability leave. She stated that “this

ensures [she] cannot be terminated for this leave and in 3 months he will evaluate

[her] situation and determine if [she] is capable of returning to work.”

      29.    Relying on her doctor’s advice, Plaintiff was invoking protection under

the Family and Medical Leave Act (“FMLA”) (the only statute that provides 3

months job protection for illness-related absence from work).

      30.    Although Plaintiff did not explicitly mention FMLA, Mr. Howard and

the Joint School Committee should have recognized this as a request for FMLA

leave, and should have informed her of her rights under the statute.

      31.    Neither Mr. Howard, nor any members of the Joint School Committee

spoke to Plaintiff about her rights or eligibility for FMLA leave or any other

disability leave of absence.

      32.    Plaintiff expected to return to work on October 23, 2018. She would

have returned earlier if she had been informed that her request for leave was not

approved, or that her employment was in jeopardy if she did not return earlier.

      33.    Plaintiff also had sufficient accumulated sick leave, vacation time, and

personal days to cover the entirety of her absence from work.




                                             5
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 6 of 15            PageID #: 6




      34.    While Plaintiff was on leave, the Joint School Committee voted to give

Plaintiff’s harasser, Ms. Carver, an $18,200 annual raise.

      35.    On October 16, 2018, the Joint School Committee met for a regularly

scheduled meeting.

      36.    At no time was Plaintiff informed that her employment would be

discussed at the meeting.

      37.    During the meeting, the Joint School Committee entered executive

session. When they returned to regular session, Board Chair Julie Farris

announced that Plaintiff’s position was eliminated, “effective immediately.”

      38.    The Joint School Committee also voted to create another secretary

position to handle the work typically performed by Plaintiff. In addition, the Joint

School Committee voted to increase the superintendent’s position from two to three

days per week, effective June 1, 2019.

      39.    Mr. Howard informed Plaintiff of her termination the following day.

      40.    Plaintiff then requested an opportunity to appeal her termination.

      41.    On December 5, 2018, the Joint School Committee heard Plaintiff’s

appeal in executive session. It decided to “take no action” with respect to Plaintiff’s

request for reinstatement, backpay, and attorney’s fees. In effect, it affirmed its

decision to terminate Plaintiff’s employment.

                                 COUNT I
         Disability Discrimination: Disparate Treatment/Failure to
        Accommodate/Hostile Work Environment – MHRA and ADA
            vs. Defendants Moosabec CSD and School Union 103

      42.    Plaintiff repeats the allegations contained in Paragraphs 1 through 41.


                                           6
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 7 of 15            PageID #: 7




      43.    Plaintiff is a qualified individual with a disability, or was regarded as

such, who was able to perform the essential functions of her job with or without

reasonable accommodations. She met or exceeded all performance expectations.

      44.    As set forth above, Defendant discriminated against Plaintiff with

respect to the terms, conditions or privileges of her employment based on her

disability, or alternatively, on Defendants’ perception that Plaintiff was disabled;

treated Plaintiff differently than other employees who were not disabled; subjected

Plaintiff to intolerable working conditions; terminated her employment; and denied

without justification Plaintiff’s requests for reasonable accommodations.

      45.    As set forth above, Ms. Carver harassed Plaintiff and created an

unwelcome and unreasonably hostile work environment based on or in response to

Plaintiff’s status as a person with a disability. Such harassment was sufficiently

severe or pervasive so as to alter the conditions of Plaintiff’s employment and create

an abusive work environment. Ms. Carver’s objectionable conduct was both

objectively and subjectively offensive, such that a reasonable person would find it to

be hostile or abusive, and Plaintiff did in fact perceive it to be so. Defendants are

liable under the MHRA and ADA because Plaintiff complained to Mr. Howard about

the harassment and discrimination and Defendants took no action to address it.

      46.    As a direct and proximate result of Defendants’ actions, as set forth

herein, Plaintiff suffered damages in an amount to be proven at trial.

      WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under the MHRA and ADA:




                                           7
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 8 of 15                  PageID #: 8




             A.   Reinstatement, or front pay in lieu of reinstatement;
             B.   Back pay from October 2018, with prejudgment interest;
             C.   Compensatory damages;
             D.   An award of reasonable attorney’s fees and all costs; and
             E.   All other damages to which plaintiff may be entitled.

                                     COUNT II
             Disability Discrimination: Disparate Treatment/Failure to
              Accommodate/Hostile Work Environment – Section 504
                vs. Defendants Moosabec CSD and School Union 103

       47.        Plaintiff repeats the allegations contained in Paragraphs 1 through 46.

       48.        Section 504 of the Rehabilitation Act of 1973 provides: “[n]o otherwise

qualified individual with a disability ... shall, solely by reason of [her] disability, be

excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity” receiving federal funds. 29 U.S.C. §

794(a).

       49.        Plaintiff was at all times a “qualified individual with a disability.”

       50.        Defendants received federal funds in 2018.

       51.        Through its acts and omissions above, Defendants discriminated

against Plaintiff with respect to the terms, conditions or privileges of her

employment based on her disability; treated Plaintiff differently than other

employees who were not disabled; failed to engage in good faith in the interactive

process with Plaintiff; subjected Plaintiff to intolerable working conditions;

terminated Plaintiff’s employment; terminated Plaintiff’s employment; and denied

without justification Plaintiff’s requests for reasonable accommodations.

       52.        As set forth above, Ms. Carver harassed Plaintiff and created an

unwelcome and unreasonably hostile work environment based on or in response to


                                                8
 Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 9 of 15               PageID #: 9




Plaintiff’s status as a person with a disability. Such harassment was sufficiently

severe or pervasive so as to alter the conditions of Plaintiff’s employment and create

an abusive work environment. Ms. Carver’s objectionable conduct was both

objectively and subjectively offensive, such that a reasonable person would find it to

be hostile or abusive, and Plaintiff did in fact perceive it to be so. Defendants are

liable under the Rehabilitation Act because Plaintiff complained about the

harassment and discrimination and Defendants took no action to address it.

      53.        As a direct and proximate result of Defendants’ actions, as set forth

herein, Plaintiff suffered damages in an amount to be proven at trial.

      WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under Section 504:

            A.   Reinstatement, or front pay in lieu of reinstatement;
            B.   Back pay from October 2018, with prejudgment interest;
            C.   Compensatory damages;
            D.   An award of reasonable attorney’s fees and all costs; and
            E.   All other damages to which plaintiff may be entitled.

                                     COUNT III
                            Retaliation – MHRA and ADA
                 vs. Defendants Moosabec CSD and School Union 103

      54.        Plaintiff repeats the allegations contained in Paragraphs 1 through 53.

      55.        As set forth above, Defendants retaliated against Plaintiff with respect

to the terms, conditions or privileges of her employment based on her disability;

interfered with Plaintiff as she exercised her rights to be free from disability-based

discrimination; terminated Plaintiff’s employment; and created intolerable working

conditions because Plaintiff complained about Defendants’ unlawful acts and




                                              9
Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 10 of 15               PageID #: 10




otherwise opposed her employer’s conduct in allowing her co-worker’s

discriminatory and hostile conduct to persist, in violation of the MHRA and ADA.

      56.        As a direct and proximate result of Defendants’ actions, as set forth

herein, Plaintiff suffered damages in an amount to be proven at trial.

      WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under the MHRA and ADA:

            A.   Reinstatement, or front pay in lieu of reinstatement;
            B.   Back pay from October 2018, with prejudgment interest;
            C.   Compensatory damages;
            D.   An award of reasonable attorney’s fees and all costs; and
            E.   All other damages to which plaintiff may be entitled.

                                     COUNT IV
                              Retaliation – Section 504
                 vs. Defendants Moosabec CSD and School Union 103

      57.        Plaintiff repeats the allegations contained in Paragraphs 1 through 56.

      58.        As set forth above, Defendants retaliated against Plaintiff with respect

to the terms, conditions or privileges of her employment based on her disability;

interfered with Plaintiff as she exercised her rights to be free from disability-based

discrimination; terminated Plaintiff’s employment; and created intolerable working

conditions because Plaintiff complained about Defendants’ unlawful acts and

otherwise opposed her employer’s conduct in allowing her co-worker’s

discriminatory and hostile conduct to persist, in violation of Section 504 of the

Rehabilitation Act.

      59.        As a direct and proximate result of Defendants’ actions, as set forth

herein, Plaintiff suffered damages in an amount to be proven at trial.




                                             10
Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 11 of 15               PageID #: 11




      WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under the Rehabilitation Act:

            A.   Reinstatement, or front pay in lieu of reinstatement;
            B.   Back pay from October 2018, with prejudgment interest;
            C.   Compensatory damages;
            D.   An award of reasonable attorney’s fees and all costs; and
            E.   All other damages to which plaintiff may be entitled.

                                      COUNT V
                                 Retaliation – MWPA
                 vs. Defendants Moosabec CSD and School Union 103

      60.        Plaintiff repeats the allegations contained in Paragraphs 1 through 59.

      61.        As set forth above, Defendants retaliated against Plaintiff with respect

to the terms, conditions or privileges of her employment based on her reports

regarding unlawful discrimination and a hostile work environment.

      62.        Plaintiff’s reports constituted protected activity under the Maine

Whistleblowers’ Protection Act; to wit, acting in good faith, she reported what she

reasonably believed to be unlawful discrimination and harassment by her co-

worker, and reported that she needed leave from work to deal with the emotional

and psychological health conditions that her co-worker’s conduct had caused.

      63.        Plaintiff suffered adverse employment action when her employment

was terminated as a result of her protected reporting activities.

      64.        There is a direct causal link between Plaintiff’s protected activity and

the adverse employment action to which she was subjected.

      65.        As a direct and proximate result of Defendants’ actions, Plaintiff

suffered damages in an amount to be proven at trial.




                                              11
Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 12 of 15                PageID #: 12




       WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under the MHRA/MWPA:

             A.   Reinstatement, or front pay in lieu of reinstatement;
             B.   Back pay from October 2018, with prejudgment interest;
             C.   Compensatory damages;
             D.   An award of reasonable attorney’s fees and all costs; and
             E.   All other damages to which plaintiff may be entitled.

                                      COUNT VI
                                  Breach of Contract
                  vs. Defendants Moosabec CSD and School Union 103

       66.        Plaintiff repeats the allegations contained in Paragraphs 1 through 65.

       67.        As set forth above, at the time of Plaintiff’s employment termination,

she was working subject to an employment contract covering the period of July 1,

2018 through June 30, 2019.

       68.        Plaintiff performed all conditions set forth in her employment contract.

       69.        Defendants breached the employment contract by terminating her

employment without cause or notice on October 15, 2018.

       70.        As a direct and proximate result of the breach, Plaintiff has been

damaged and is entitled to recover damages in the amount of approximately

$23,400, plus interest and the value of benefits lost.

       WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief:

         A. Compensatory and consequential damages of $23,400 plus interest and
   the value of all lost benefits
         B. An award of reasonable attorney’s fees and all costs; and
         C. All other damages to which plaintiff may be entitled.




                                              12
Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 13 of 15              PageID #: 13




                                      COUNT VII
             Violation of Civil and Due Process Rights – 42 U.S.C. § 1983
                                  vs. All Defendants

       71.      Plaintiff repeats the allegations contained in Paragraphs 1 through 70.

       72.      42 U.S.C. Section 1983 provides that:

                Every person who, under color of any statute, ordinance, regulation,
                custom, or usage, of any State, subjects, or causes to be subjected, any
                citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper proceeding
                for redress.

42 U.S.C. § 1983.

       73.      By virtue of her nearly 17-year employment history, and the terms of

her employment contract, Plaintiff had a protected property or liberty interest in

continued employment with Defendants.

       74.      As set forth above, Defendants Howard and Farris, while acting under

the color of state law, violated Plaintiff’s constitutional rights, including her right to

equal protection under law and substantive due process rights, when it terminated

her employment without notice or cause.

       75.      As set forth above, the actions of Defendants Howard and Farris, in

their capacities as Superintendent and Board Chair, respectively, constitute official

policies or practices of the District.

       76.      Plaintiff has been injured as a direct result of Defendants’ actions.

       WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under Section 1983 and/or at common law:




                                             13
Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 14 of 15               PageID #: 14




            A.   Reinstatement, or front pay in lieu of reinstatement;
            B.   Back pay from October 2018, with prejudgment interest;
            C.   Compensatory damages;
            E.   An award of reasonable attorney’s fees and all costs; and
            F.   All other damages to which Plaintiff may be entitled.

                               COUNT VIII
Interference and Retaliation in Violation of the Family Medical Leave Act
                    – 29 U.S.C. § 2601 et seq. (FMLA)
          vs. Defendants Moosabec CSD and School Union 103

      77.        Plaintiff repeats the allegations contained in Paragraphs 1 through 76.

      78.        Plaintiff was qualified and eligible to receive medical leave benefits

under FMLA.

      79.        Defendants are subject to the provisions of FMLA.

      80.        Plaintiff provided Defendants with sufficient notice of her disability

and need for protected medical leave.

      81.        Defendants approved Plaintiff’s requested medical leave, but denied

her the benefits of that leave insofar as it terminated her employment as a direct

result of her use of medical leave.

      82.        As set forth above, Defendants intentionally and willfully interfered

with Plaintiff’s rights to take FMLA leave by terminating her employment while on

medical leave.

      83.        As set forth above, Defendants failed to acknowledge that she had

requested protected medical leave under FMLA.

      84.        As a direct and proximate result of Defendants’ actions as set forth

herein, Plaintiff suffered damages in an amount to be proven at trial.




                                              14
Case 1:20-cv-00414-JAW Document 1 Filed 11/05/20 Page 15 of 15            PageID #: 15




      WHEREFORE, Plaintiff prays for judgment and for the following legal and

equitable relief under the FMLA:

         A.   Back pay from October 2018, with prejudgment interest;
         B.   Applicable liquidated damages;
         C.   Reinstatement or front pay in lieu of reinstatement;
         C.   Compensatory damages;
         E.   An award of reasonable attorney’s fees and all costs; and
         F.   All other damages to which Plaintiff may be entitled.



     PURSUANT TO RED. R. CIV. P. 38(b), PLAINTIFFS REQUEST TRIAL
BY JURY OF ALL CLAIMS SO TRIABLE BY RIGHT.



      Dated: November 5, 2020           Respectfully Submitted,

                                        /s/ James A. Clifford
                                        James A. Clifford (james@cliffordclifford.com)
                                        /s/ Andrew P. Cotter
                                        Andrew P. Cotter (andrew@cliffordclifford.com)


CLIFFORD & CLIFFORD, LLC
62 Portland Rd., Suite 37
Kennebunk, ME 04043
(207) 985-3200




                                          15
